Citation Nr: 1003199	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 22, 1992, 
for a 100 percent rating for schizophrenia. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in October 1997 and later by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The October 1997 rating decision granted service connection 
for a nervous condition effective June 22, 1992, and assigned 
an initial staged rating.  The staged rating began with a 
temporary total rating effective from June 22, 1992, through 
August 31, 1992, and was followed by a 30 percent rating 
effective from September 1, 1992.  The Veteran appealed for 
an initial rating higher than 30 percent and an earlier 
effective date for service connection.  Subsequent rating 
decisions granted higher schedular ratings and additional 
temporary total ratings for psychiatric hospitalization, but 
denied the earlier effective date claim.

The Veteran testified in a hearing before a member of the 
Board in October 2002 at the RO. 

The case was remanded by the Board in March 2003.  In a 
December 2004 rating decision, the RO granted a 100 percent 
schedular rating for paranoid schizophrenia effective from 
June 22, 1992.  The Veteran continued his appeal for an 
effective date earlier than June 22, 1992, for service 
connection and for a 100 percent schedular rating.  In March 
2008 the Board granted the Veteran an earlier effective of 
December 5, 1991, for the grant of service connection for 
schizophrenia and remanded the issue of an effective date 
earlier than June 22, 1992, for a 100 percent rating for 
schizophrenia.  

The issue of an effective date prior to June 22, 1992, for a 
100 percent rating for schizophrenia is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

REMAND

In a November 2009 statement the Veteran requested a video-
conference hearing before the Board.  Because videoconference 
hearings are scheduled by the RO, a remand of this matter is 
required in this case.  See 38 C.F.R. § 20.704 (2009).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
schedule the Veteran for a 
videoconference hearing at the RO at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2009).  Then, the RO should return the 
claims file to the Board in accordance 
with current appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

